 8:20-cv-00167-RGK-PRSE Doc # 20 Filed: 09/29/20 Page 1 of 1 - Page ID # 710




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

SHAWN R. ERPELDING, Unlawfully
Imprisoned,
                                                         8:20CV167
                   Petitioner,

      vs.                                                 ORDER

SCOTT FRAKES, Director of Neb. Dept.
of Corr. Svcs.,

                   Respondent.


       IT IS ORDERED that the Petitioner’s Motion for Reconsideration (Filing 18)
is denied.

      Dated this 29th day of September, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
